Petitioners instituted a proceeding under article 78 of the Civil Practice Act (a) to enjoin permanently the commissioner of police of a county from discharging them from employment as patrolmen of the county police department; (b) to compel the county civil service commission to place the names of petitioners on the eligible list as such patrolmen and to certify their names on the payroll as such for the salary heretofore received by them; and (c) to compel the comptroller of the county to audit the claims of petitioners for salary. The court at Special Term denied the application, dismissed the proceeding on the merits, and directed payment of petitioners’ salaries to the date of their dismissal. Order, in so far as appealed from, unanimously affirmed, without costs. No opinion. Present — Lazansky, P. J., Hagarty, Carswell, Adel and Taylor, JJ.